DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II and Species A (original claims 11-20 and new claims 21-30) in the reply filed on 6/5/2022 is acknowledged. Non-elected claims 1-10 are canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 USC 120, 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/162,200, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 21-30.  Claim 21 (and its dependent claims) recite “the supply solution is supplied to the inlet conduit at a second position that is closer to the chamber than the first position,” but this limitation is not disclosed in Provisional Application No. 62/162,200.
The disclosure of the prior-filed application, Application No. 14/725,258, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 21-30.  Claim 21 (and its dependent claims) recite “the supply solution is supplied to the inlet conduit at a second position that is closer to the chamber than the first position,” but this limitation is not disclosed in Application No. 14/725,258.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“storage module” in claims 11, 14-15, 17, 19, 21, 25, 29-30;
“sensor” in claims 11-12, 17-18, 21, 28;
“spiking module” in claims 11, 13, 17, 21, 23, 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“storage module” is interpreted as requiring the structure(s) of a tank (see fig. 1, 4-6; para. 0019), and equivalents thereof;
“spiking module” is interpreted as requiring the structure(s) of a supply conduit (see fig. 1, 4-6; para. 0034), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Comment
Claims 11-12 recites “first position” for where the supply solution is supplied to the inlet conduit and “second position” for the location of the sensor. By contrast, claim 21 uses “second position” for where the supply solution is supplied to the inlet conduit and “first position” for the location of the sensor. If “first position” in claims 11-12 is the same as “second position” in claim 21, and “second position” in claims 11-12 is the same as “first position” in claim 21—i.e., the designation of “first” and “second” is arbitrary—then it’s recommended that consistent language is used across the claims to avoid confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “a sensor configured to detect a concentration of a substance in the mixture”—which is interpreted under 35 USC 112(f)—but the specification fails to disclose sufficient corresponding structure that perform the entire claimed function. The specification merely discloses a sensor 24 for detecting substances such as H2O2 and NH4OH, and that sensor 24 can be a “concentration meter” (para. 0037). But the specification does not disclose the specific structures of sensor 24 and concentration meter, and does not explain how the sensor or concentration meter is structurally configured to detect concentration. Indeed, a variety of structures can be used to detect concentration—e.g., a pH meter, a conductivity sensor, a potentiometer, a spectrometer or spectroscope, a light-based sensor that measures reflectance or absorbance, etc.—and the specification fails to disclose any of them. Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP § 2163.03.VI; see also MPEP § 2163.03.V (an original claim may lack written description support when the claim defines the invention in functional language but the disclosure fails to sufficiently identify how the function is performed).
Claim 17 recites “at least one sensor configured to detect a concentration of a first substance and a second substance in the mixture,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function (as explained above), then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a). See MPEP § 2163.03.V.-VI.
Claim 21 recites “a sensor configured to detect a concentration of a substance in the mixture in the inlet conduit at a first position,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function (as explained above), then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a). See MPEP § 2163.03.V.-VI.
Claim 21 recites “the supply solution is supplied to the inlet conduit at a second position that is closer to the chamber than the first position, wherein the second position is at a portion of the inlet conduit that extends in the chamber.” This limitation is not disclosed in the specification and therefore constitutes new matter. The specification only discloses that position 220 is closer to nozzle 205 than position 240 (see para. 0061), not how they are relative to the chamber.
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the inlet conduit is connected between the circulation loop and the chamber” at line 3-4. It’s unclear how the inlet conduit is connected between the circulation loop and the chamber, given that: (1) the word “loop” typically refers to a closed circuit; (2) the inlet conduit appears to be part of the circulation loop 18 (see fig. 1, 4-6); (3) and the inlet conduit extends into the chamber. Clarification is requested.
This rejection also applies to Claim 30.
Claim 17 recites “the first and second chambers” at line 3 and line 5. There is insufficient antecedent basis for this limitation in the claim. It should be “the first chamber and the second chamber.”
Claim 17 recites “a first and a second spiking module” at pg. 4 line 3. It’s unclear if the phrase is referring to a single spiking module or two spiking modules (i.e., a first spiking module and a second spiking module). For examination purpose, it’s interpreted as “a first spiking module and a second spiking module.”
Claim 17 recites “the first spiking module” at pg. 4 line 4 and line 7. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “a first and a second spiking module.”
Claim 18 recites “the first sensor and the second sensor . . . to detect the concentration of the first substance or the second substance” at line 2-4, whereas claim 17 (claim 18 depends on claim 17) recites “at least one sensor configured to detect a concentration of a first substance and a second substance” at pg. 4 line 1-2. Claim 18 is indefinite for several reasons. First, it’s unclear whether the limitation “to detect the concentration of the first substance or the second substance” refers to the structural capability of each sensor, or refers to the intended use of each sensor. Second, given the conflict between the conjunction “and” and the conjunction “or,” the scope of the recited sensor is also unclear. Clarification is requested.
Claim 18 recites “the corresponding inlet conduits” at line 4. First, it’s unclear what’s meant by “corresponding.” Second, it’s unclear which substance correspond to which inlet conduit: e.g., first substance in both inlet conduits; second substance in both inlet conduits; first substance in one inlet conduit, second substance in another inlet conduit. Clarification is requested.
Claim 19 recites “the first and the second chambers” at line 1-2 and at line 2-3. First, there is insufficient antecedent basis for this limitation because claim 17 recites “a first chamber and a second chamber.” Second, it’s unclear whether first chamber is in the singular or the plurality, and whether second chamber is in the singular or the plurality. For examination purpose, it’s interpreted as “the first chamber and the second chamber.”
Claim 20 recites “wherein the first substance is as same as the second substance” at line 1-2, which conflicts with Claim 17 (claim 20 depends on claim 17). Claim 17 recites “at least one sensor configured to detect a concentration of a first substance and a second substance in the mixture” at pg. 4 line 1-2. If the first substance and the second substance are the same, then it’s unclear how the first substance and the second substance can be differentiated in the mixture, and how the sensor can detect the first substance’s concentration and the second substance’s concentration.
Claim 21 recites “the supply solution is supplied to the inlet conduit at a second position that is closer to the chamber than the first position, wherein the second position is at a portion of the inlet conduit that extends in the chamber” at line 10-12. Because the second position is already inside the chamber, it’s unclear what’s meant by “closer to the chamber.” Moreover, the specification only discloses position 220 and position 240 relative to the nozzle 205 (see para. 0061), not relative to the chamber. Thus, clarification is requested.
Claim 28 recites “the real-time detected results” at line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a sensor configured to detect a concentration of a substance in the mixture” (as recited in claim 11) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. The specification merely discloses a sensor 24 for detecting substances such as H2O2 and NH4OH, and that sensor 24 can be a “concentration meter” (para. 0037). But the specification does not disclose the specific structures of sensor 24 and concentration meter, and does not explain how the sensor or concentration meter is structurally configured to detect concentration. Indeed, a variety of structures can be used to detect concentration—e.g., a pH meter, a conductivity sensor, a potentiometer, a spectrometer or spectroscope, a light-based sensor that measures reflectance or absorbance, etc.—and the specification fails to disclose any of them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “at least one sensor configured to detect a concentration of a first substance and a second substance in the mixture” (as recited in claim 17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. As explained above, the specification merely discloses a sensor 24, which can be a “concentration meter” (para. 0037); the specification does not disclose the specific structures of sensor 24 and concentration meter, and does not explain how the sensor or concentration meter is structurally configured to detect concentration; a variety of structures can be used to detect concentration, and the specification fails to disclose any of them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “a sensor configured to detect a concentration of a substance in the mixture in the inlet conduit at a first position” (as recited in claim 21) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. As explained above, the specification merely discloses a sensor 24, which can be a “concentration meter” (para. 0037); the specification does not disclose the specific structures of sensor 24 and concentration meter, and does not explain how the sensor or concentration meter is structurally configured to detect concentration; a variety of structures can be used to detect concentration, and the specification fails to disclose any of them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Regarding those 112(f) claim limitations that are indefinite, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (Korean Publication KR20120016954, as translated by Google Patents).
Regarding claim 11, LEE teaches a system (apparatus 800) for processing a substrate in semiconductor fabrication (see abstract, fig. 4; annotated fig. 4 is provided below).

    PNG
    media_image1.png
    678
    1100
    media_image1.png
    Greyscale

LEE’s system (apparatus 800) comprises: 
a chamber (apparatus 1 comprising chamber 700, see fig. 1, 4, para. 0028; see also annotated fig. 4 above) configured to receive the substrate (see fig. 1, 4, para. 0028); 
a storage module (tank 832, tank 852, and tank 872, see annotated fig. 4 above) configured to supply a mixture to the chamber (see fig. 4, para. 0050, 0066) via an inlet conduit (nozzle 310 connected to line 894, see fig. 4, para. 0067-68) connecting the storage module and the chamber (see annotated fig. 4 above); 
a sensor (concentration measuring sensors in tank 832 and 852, para. 0057) configured to detect a concentration of a substance in the mixture (measuring the concentration of the mixed chemical liquid, para. 0057, which includes hydrogen peroxide, para. 0055; see also para. 0058, discussing the concentration of hydrogen peroxide); and 
a spiking module (line 824, fig. 4) configured to dispense a supply solution including the substance to the chamber (chemical liquid source 820b supplies hydrogen peroxide to apparatus 1 via line 824, see fig. 4, para. 0055) when the concentration of the substance in the mixture is less than a desired value (see para. 0058); 
wherein the supply solution (e.g., hydrogen peroxide) is supplied from the spiking module (line 824) to the chamber (chamber 700 of apparatus 1) via the inlet conduit (via nozzle 310, see fig. 4), and the supply solution is supplied to the inlet conduit at a first position (see fig. 4), wherein the first position is at a portion of the inlet conduit that extends in the chamber (see fig. 4).
Regarding claim 13, LEE teaches the system as claimed in claim 11. LEE teaches wherein the supply solution is supplied from the spiking module into the inlet conduit (as explained above) via a branch conduit (via line 824, see fig. 4), and the branch conduit is connected to the inlet conduit at the first position (see fig. 4).
Regarding claim 14, LEE teaches the system as claimed in claim 11. LEE teaches wherein the chamber comprises an outlet conduit (line 812, fig. 4, abstract, para. 0051-53) connecting the storage module to drive the mixture in the chamber to the storage module (see annotated fig. 4 above).
Regarding claim 15, LEE teaches the system as claimed in claim 11. LEE teaches a circulation loop (see annotated fig. 4 above) configured to perform a circulation operation by drawing the mixture from the storage module and back into the storage module (see annotated fig. 4 above), wherein the inlet conduit is connected between the circulation loop and the chamber (see annotated fig. 4 above).
Regarding claim 16, LEE teaches the system as claimed in claim 15. LEE teaches wherein the circulation loop comprises a filter configured to filter particles in the mixture (see annotated fig. 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, in view of TERAMOTO (US Patent 5722441).
Regarding claim 12, LEE teaches the system as claimed in claim 11.
LEE does not explicitly teach that the sensor is connected to the inlet conduit at a second position to detect the concentration of the substance in the inlet conduit, and the second position is close to the chamber but separated from the chamber.
TERAMOTO teaches a system for processing a substrate in semiconductor fabrication (see abstract, fig. 5). TERAMOTO teaches supplying a mixture to a chamber 21 (see fig. 5), and a sensor configured to detect a concentration of a substance in the mixture (concentration detecting spectroscope 63 for detecting components such as ammonia and hydrogen peroxide, see fig. 5, col. 7 line 27-45). TERAMOTO further teaches that the sensor (concentration detecting spectroscope 63) is connected to the inlet conduit at a second position (see fig. 5) to detect the concentration of the substance in the inlet conduit (see fig. 5; see also col. 7 line 27 to col. 8 line 10), and the second position is close to the chamber but separated from the chamber (see fig. 5).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify LEE’s system to have a sensor connected to the inlet conduit at a second position to detect the concentration of the substance in the inlet conduit, and the second position is close to the chamber but separated from the chamber (as taught by TERAMOTO), with reasonable expectation of measuring concentration of a substance in the mixture, for several reasons.
First, duplication of parts is considered obvious (see MPEP § 2144.04.VI.B.) and LEE already teaches sensors for measuring concentration of a substance in the mixture (as explained above). Incorporating a sensor connected to the inlet conduit at a second position (wherein the second position is close to the chamber but separated from the chamber) would yield the predictable results of measuring concentration of a substance in the mixture.
Second, rearrangement of parts is considered obvious (see MPEP § 2144.04.VI.C.) and LEE already teaches sensors for measuring concentration of a substance in the mixture (as explained above). Rearranging one of the sensors to the inlet conduit at a second position (wherein the second position is close to the chamber but separated from the chamber) would yield the predictable results of measuring concentration of a substance in the mixture.
Third, LEE already teaches monitoring the concentration of hydrogen peroxide in the mixed chemical liquid supplied to nozzle 310 (see para. 0058); this suggests that the concentration of hydrogen peroxide should be detected at a location that’s close to nozzle 310, such as in line 894 (see fig. 4). Indeed, LEE explicitly teaches that various modifications can be made to its invention (para. 0073). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate a concentration measuring sensor at a location close to nozzle 310, such as in line 894.
Fourth, it’s well known in the art to connect a sensor to the inlet conduit at a second position to detect the concentration of the substance in the inlet conduit, and the second position is close to the chamber but separated from the chamber (see TERAMOTO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Such sensor, as incorporated, would still perform the same function as before (e.g., measuring concentration), thus yielding predictable results.
Regarding claim 21, LEE teaches a system (apparatus 800) for processing a substrate in semiconductor fabrication (as explained above; annotated fig. 4 is provided below).

    PNG
    media_image1.png
    678
    1100
    media_image1.png
    Greyscale

As explained above, LEE’s system comprises: 
a chamber (chamber 700 of apparatus 1) configured to receive the substrate; 
a storage module (tanks 832, 852, 872) configured to supply a mixture to the chamber via an inlet conduit (nozzle 310 connected to line 894) connecting the storage module and the chamber; 
a sensor (concentration measuring sensors in tank 832 and 852) configured to detect a concentration of a substance in the mixture; 
a spiking module (line 824, fig. 4) configured to dispense a supply solution including the substance to the chamber when the concentration of the substance in the mixture is less than a desired value; 
wherein the supply solution (e.g., hydrogen peroxide) is supplied from the spiking module (line 824) to the chamber (chamber 700) via the inlet conduit (via nozzle 310).
LEE teaches the supply solution is supplied to the inlet conduit at a second position (see fig. 4), wherein the second position is at a portion of the inlet conduit that extends in the chamber (see fig. 4).
LEE does not explicitly teach: the sensor is for detecting concentration “in the inlet conduit at a first position”; the “second position is closer to the chamber than the first position.”
As explained above, TERAMOTO teaches: a system for processing a substrate in semiconductor fabrication; supplying a mixture to a chamber 21 (see fig. 5); a sensor configured to detect a concentration of a substance in the mixture (concentration detecting spectroscope 63), wherein the sensor is connected to the inlet conduit at a first position (see fig. 5) to detect the concentration of the substance in the inlet conduit (see fig. 5, col. 7 line 27 to col. 8 line 10), and the first position is close to the chamber but separated from the chamber (see fig. 5).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify LEE’s system to have a sensor connected to the inlet conduit at a first position to detect the concentration of the substance in the inlet conduit, and the first position is close to the chamber but separated from the chamber (as taught by TERAMOTO), with reasonable expectation of measuring concentration of a substance in the mixture.
In the resulting combination, because the second position is inside the chamber (see LEE at fig. 4) and the first position is close the chamber but separated from the chamber (see TERAMOTO at fig. 5), the second position is closer to the chamber than the first position.
Regarding claim 22, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. As explained above, the combination teaches wherein the first location is close to the chamber but separated from the chamber.
Regarding claim 23, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The combination teaches wherein the supply solution is supplied from the spiking module into the inlet conduit via a branch conduit (via line 824, see LEE at fig. 4), and the branch conduit is connected to the inlet conduit at the second position (see LEE at fig. 4).
Regarding claim 24, the combination of LEE and TERAMOTO teaches the system as claimed in claim 23. 
Although the combination does not explicitly teach “wherein the branch conduit comprises a heater configured to heat the supply solution,” LEE already teaches a heater is positioned in various supply lines (see para. 0060, heater in line 835; para. 0063, heater in line 855; para. 0066, heater in line 875). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and TERAMOTO to incorporate a heater in the branch conduit (e.g., line 824), with reasonable expectation of heating the supply solution, for several reasons. 
First, LEE already teaches a heater can be positioned in various supply lines and LEE explicitly teaches that various modifications can be made to its invention (see para. 0073). Thus, incorporating a heater in the branch conduit (e.g., line 824) would be considered obvious. 
Second, LEE teaches that the temperature of the chemical liquid supplied from tank 872 to the substrate (via line 875) is predetermined (see para. 0070). A person having ordinary skill in the art would understand that, when the chemical liquid supplied via line 875 is mixed with supply liquid supplied via line 824 (see para. 0058, fig. 4), the temperature of the liquid supplied to the substrate would be affected. Thus, a person having ordinary skill in the art would’ve been motivated to incorporate a heater in line 824 to control the temperature of the liquid supplied via line 824 and also the temperature of the liquid supplied to the substrate.
Third, it’s well known in the art to place a heater in a supply line (see LEE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Such heater, as incorporated, would still perform the same function as before (e.g., heating liquid), thus yielding predictable results.
Regarding claim 25, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The phrase “wherein the supply solution is supplied from the spiking module to the chamber while the mixture is supplied from the storage module to the chamber” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. Nonetheless, in the combination of LEE and TERAMOTO, the system is fully capable of performing this function. For example, the combination teaches wherein the supply solution is supplied from the spiking module to the chamber while the mixture is supplied from the storage module to the chamber (see LEE at para. 0058).
Regarding claim 26, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The phrase “wherein an amount of the supply solution supplied to the inlet conduit per time period is identified in response to a flowing rate of the mixture in the inlet conduit” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. Nonetheless, in the combination of LEE and TERAMOTO, the system is fully capable of performing this function. For example, circulation line 875 has a flow meter (see LEE at para. 0066), which can detect the flow rate of the mixture in the inlet conduit. Likewise, line 824 has a valve (see LEE at fig. 4), which can control the amount of the supply solution supplied to the inlet conduit per time period, and a human operator can readily identify such amount (see also para. 0056, discussing the diameters of various lines).
Regarding claim 27, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The phrase “wherein the supply solution is supplied into the inlet conduit before the mixture is dispensed over the substrate, and the mixture and the supply solution are together dispensed over the substrate via the inlet conduit” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. Nonetheless, in the combination of LEE and TERAMOTO, the system is fully capable of performing this function. For example, circulation line 875 has a pump and a valve (see LEE at fig. 4, para. 0066), which can control the timing of when the mixture is supplied to the inlet conduit and dispensed over the substrate. Likewise, line 824 has a valve (see LEE at fig. 4), which can control the timing of when the supply solution is suppled into the inlet conduit and dispensed over the substrate.
Regarding claim 28, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The phrase “wherein the concentration of the substance in the mixture is continuously detected by the sensor, and the amount of the supply solution supplied to the chamber is varied according to the real-time detected results” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. Nonetheless, in the combination of LEE and TERAMOTO, the system is fully capable of performing this function. For example, the combination already teaches a sensor for detecting a concentration of a substance in the mixture in the inlet conduit, and a valve on line 824 for controlling the amount of supply solution supplied to the chamber.
Regarding claim 29, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The combination teaches wherein the chamber comprises an outlet conduit (line 812, see LEE at fig. 4, abstract, para. 0051-53) connecting the storage module to drive the mixture in the chamber to the storage module (see annotated fig. 4 of LEE above).
Regarding claim 30, the combination of LEE and TERAMOTO teaches the system as claimed in claim 21. The combination teaches a circulation loop (see annotated fig. 4 of LEE above) configured to perform a circulation operation by drawing the mixture from the storage module and back into the storage module (see annotated fig. 4 of LEE above), wherein the inlet conduit is connected between the circulation loop and the chamber (see annotated fig. 4 of LEE above), wherein the circulation loop comprises a filter configured to filter particles in the mixture (see annotated fig. 4 of LEE above).

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, in view of KEIGO (US PGPUB 2009/0159105).
Regarding claim 17, LEE teaches a system for processing substrates in semiconductor fabrication (as explained above). As explained above, LEE’s system comprises:
a chamber (chamber 700 in apparatus 1) configured to receive a substrate (this chamber will be considered the “first chamber”);
a storage module (tanks 832, 852, 872) configured to supply a mixture to the first chamber via an inlet conduit (nozzle 310 connected to line 894; this inlet conduit will be considered the “first inlet conduit”);
a sensor configured to detect a concentration of a first substance and a second substance in the mixture (concentration measuring sensors in tank 832 and 852; the sensor is for detecting the concentration of the mixed chemical liquid, see para. 0058, wherein the mixed chemical liquid comprises two liquids such as sulfuric acid and hydrogen peroxide, see para. 0055);
a spiking module (line 824; this spiking module will be considered the “first spiking module”);
wherein the first spiking module (line 824) connects to the first chamber (chamber 700) and is configured to dispense a first supply solution (e.g., hydrogen peroxide from source 820b) including the first substance to the first chamber when the concentration of the first substance in the mixture is less than a first desired value (as explained above), and wherein the first supply solution (e.g., hydrogen peroxide from source 820b) is supplied from the first spiking module (line 824) to the first chamber (chamber 700) via the first inlet conduit (nozzle 310), and the first supply solution is supplied to the first inlet conduit at a first position (see fig. 4), wherein the first position is at a portion of the first inlet conduit that extends in the first chamber (see fig. 4).

LEE does not explicitly teach that the system comprises:
a “second chamber”;
a “second inlet conduit”;
a “second spiking module”;
“wherein the second spiking module connects to the second chamber and is configured to dispense a second supply solution including the second substance to the second chamber when the concentration of the second substance in the mixture is less than a second desired value, and wherein the second supply solution is supplied from the second spiking module to the second chamber via the second inlet conduit, and the second supply solution is supplied to the second inlet conduit at a second position, wherein the second position is at a portion of the second inlet conduit that extends in the second chamber.”
KEIGO teaches a system for processing a substrate in semiconductor fabrication (see fig. 1-2, abstract). KEIGO teaches a plurality of chambers (processing units 12, see fig. 1-2), each configured to receive a substrate (see fig. 1-2, abstract, para. 0043-44). KEIGO teaches a storage module (tank 16, fig. 2, para. 0051) for supplying a mixture to each chamber 12 (see fig. 2, para. 0051) via an inlet conduit for each chamber (via branch pipe 121, see fig. 2, para. 0052).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify LEE’s system to incorporate a second chamber, a second inlet conduit, and a second spiking module (wherein the second spiking module is configured in the same/similar manner as the first spiking module), with reasonable expectation of supplying the mixture to a plurality of chambers, for several reasons.
First, duplication of parts is considered obvious (see MPEP § 2144.04.VI.B.) and LEE already teaches a first chamber, a first inlet conduit, and a first spiking module. A second chamber, a second inlet conduit, and a second spiking module, as incorporated, would yield the predictable result of supplying the mixture to a substrate (via the second inlet conduit) in the second chamber and adjusting that mixture (via the second spiking module).
Second, it’s well known in the art to connect a plurality of chambers to a storage module (via a plurality of inlet conduits) so that liquid from the storage module can be supplied to those chambers (see KEIGO), and it’s well known that a chamber can have a spiking module (see LEE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A second chamber, a second inlet conduit, and a second spiking module, as incorporated, would still perform the same functions as before (e.g., receive a substrate, supply a mixture to the substrate, and adjust the mixture), thus yielding predictable results.
In the resulting combination of LEE and KEIGO, the storage module would be connected to a plurality of chambers (including a “second chamber”) via a plurality of inlet conduits (including a “second inlet conduit” for the “second chamber”), wherein each chamber has a spiking module (including a “second spiking module” for the “second chamber”). Each spiking module would be configured in the same/similar manner as the first spiking module, which means the “second spiking module” would be “configured to dispense a second supply solution including the second substance to the second chamber when the concentration of the second substance in the mixture is less than a second desired value, and wherein the second supply solution is supplied from the second spiking module to the second chamber via the second inlet conduit, and the second supply solution is supplied to the second inlet conduit at a second position, wherein the second position is at a portion of the second inlet conduit that extends in the second chamber.”
Regarding claim 19, the combination of LEE and KEIGO teaches the system as claimed in claim 17. As explained above, the combination teaches a plurality of duplicate chambers. Because each chamber comprises an outlet conduit connecting the storage module to drive the mixture in the chamber to the storage module (line 812, see LEE at fig. 4, abstract, para. 0051-53), the combination also teaches “wherein each of the first and the second chambers comprises an outlet conduit connecting the storage module to drive the mixture in the first and the second chambers to the storage module.”
Regarding claim 20, the combination of LEE and KEIGO teaches the system as claimed in claim 17. As explained above, the combination teaches a plurality of duplicate spiking modules, wherein each spike module is configured to dispense a supply solution including a substance to each chamber. Because those spike modules are configured in the same/similar manner, this means the first substance (for dispensing by the first spiking module) would be the same as the second substance (for dispensing by the second spiking module).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of LEE and KEIGO (as applied to claim 17), in view of TERAMOTO.
Regarding claim 18, the combination of LEE and KEIGO teaches the system as claimed in claim 17. As explained above, the combination teaches a plurality of inlet conduits. Moreover, the combination teaches a first sensor and a second sensor (concentration measuring sensors in tank 832 and 852, see LEE at para. 0057). 
The combination does not explicitly teach “wherein the first sensor and the second sensor are respectively connected to the first inlet conduit and the second inlet conduit to detect the concentration of the first substance or the second substance in the corresponding inlet conduits.”
TERAMOTO teaches: a system for processing a substrate in semiconductor fabrication; supplying a mixture to a chamber 21 (see fig. 5); a sensor (concentration detecting spectroscope 63) configured to detect a concentration of a first substance and a second substance in the mixture (see col. 7 line 32-35), wherein the sensor is connected to the inlet conduit (see fig. 5) to detect the concentration of the first substance and the second substance in the inlet conduit (see fig. 5, col. 7 line 27 to col. 8 line 10).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and KEIGO to incorporate a plurality of sensors (wherein a sensor is connected to each of the plurality of inlet conduits), with reasonable expectation of measuring the concentration of a substance in the mixture for each inlet conduit.
First, duplication of parts and rearrangement of parts are considered obvious (see MPEP § 2144.04.VI.B.-C.) and the combination of LEE and KEIGO already teaches a plurality of sensors for measuring the concentration of a substance in the mixture (as explained above). Incorporating a sensor for each of the plurality of inlet conduits would yield the predictable results of measuring the concentration of a substance in each inlet conduit.
Second, LEE already teaches monitoring the concentration of hydrogen peroxide in the mixed chemical liquid supplied to nozzle 310 (see para. 0058); this suggests that the concentration of hydrogen peroxide should be detected at a location that’s close to nozzle 310, such as in line 894 (see fig. 4). Indeed, LEE explicitly teaches that various modifications can be made to its invention (para. 0073). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate a concentration measuring sensor at a location close to nozzle 310, such as in line 894, for each of the plurality of inlet conduits.
Third, it’s well known in the art to connect a sensor (which can measure the concentration of a first substance a second substance) to the inlet conduit to detect the concentration of the first substance and the second substance in the inlet conduit (see TERAMOTO), and it’s well known to have a plurality of sensors and a plurality of inlet conduits in a substrate processing system (see LEE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Such sensors, as incorporated for the plurality of inlet conduits, would still perform the same function as before (e.g., measuring concentration), thus yielding predictable results.
In the resulting combination, each of the plurality of inlet conduits would have a sensor for measuring the concentration of a substance in the corresponding inlet conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714